 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7   BRIAN BORENSTEIN,                                         Case No. 2:19-cv-00482-RFB-NJK
 8                        Plaintiff,
                                                                             ORDER
 9           v.
10   NELLIS GARDEN,
11                        Defendant.
12
13          In the instant action, Plaintiff alleges that he is being evicted by Defendant Nellis Gardens
14   Apartments because he is disabled and has a service dog. On April 10, 2019, the Court found that
15   Plaintiff had satisfied the standard for a temporary restraining order. The Court ordered that
16   Defendant could not evict Plaintiff pending a hearing and that Defendant must restore electricity
17   to Plaintiff’s unit immediately. On April 16, 2019, the Court found that Defendant had not
18   complied with its Temporary Restraining Order and provided Defendant notice and an opportunity
19   to prove compliance by April 18, 2019 at 3:00 PM.
20          On April 16, 2019 at 4:53 PM, the Court received an ex parte communication from
21   Defendant. The Court notes Defendant’s expressed willingness to comply with the Court’s Order
22   and Defendant’s representation that it is not the party responsible for withholding electricity from
23   Plaintiff’s residence, contrary to Plaintiff’s allegations. The Court therefore orders Plaintiff to
24   provide evidence that Defendant is contractually responsible for the provision of electricity to his
25   residence by April 18, 2019 at 3:00 PM.
26          The Court finds, however, that Defendant is a corporation, unincorporated association or
27   limited liability company and cannot therefore appear before the Court absent representation by a
28   licensed attorney.    “It is a longstanding rule that ‘[c]orporations and other unincorporated
 1   associations must appear in court through an attorney.’” D-Beam Ltd. P’ship v. Roller Derby
 2   Skates, Inc., 366 F.3d 972, 973–74 (9th Cir. 2004) (citation omitted); see also Frances v. Bank of
 3   Am., No. 17-35628, 2017 WL 7201867, at *1 (9th Cir. Nov. 27, 2017) (applying the representation
 4   by counsel requirement to an LLC).         The Court orders that Defendant conduct all future
 5   communications with the Court through counsel and that Defendant’s counsel file a notice of
 6   appearance with the Court in advance of the hearing scheduled for April 22, 2019 at 9:00 AM.
 7          IT IS THEREFORE ORDERED that Plaintiff provide evidence that Defendant is
 8   contractually responsible for the provision of electricity to his residence by April 18, 2019 at 3:00
 9   PM.
10          IT IS FURTHER ORDERED that Defendant’s counsel file a notice of appearance with
11   the Court in advance of the hearing scheduled for April 22, 2019 at 9:00 AM.
12
13          DATED: April 16, 2019.
14                                                         ____________________________
                                                           RICHARD F. BOULWARE, II
15
                                                           United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     -2-
